Case 9:18-cv-80176-BB Document 509-19 Entered on FLSD Docket 05/18/2020 Page 1 of 2




                   EXHIBIT 19
    Case 9:18-cv-80176-BB Document 509-19 Entered on FLSD Docket 05/18/2020 Page 2 of 2


Progress Notes                                                                                                       Printed On Jul 22,2019
            from 8:00 am to B:35 am. The patient was seen by team members and his
            current medical-, rehabil-itation and psychosociaf needs were discussed. The
            patient did not voice suicidal-/homicidal ideation, plan or j-ntent. Wi-11 continue
            to foll-ow-up on weekly rounds.
            /es/ Maria Pilar Somoza,                 Ph.D.
            StaIt Provlder
            Signed: 05/25/2011 10:03
             LOCAL     TITLE: PSYCHOLOGY NOTE
            STANDARD     TITLE: PSYCHOLOGY NOTE
            DATE OF NOTE: MAY             25,   2011G09t41             ENTRY DATE: MAY        25,   2AI1G09:48:.20
                     AUTHOR: DONNELLY, STEPHAN]E                    EXP COSIGNER:       SOMOZA, MARIA P
                    URGENCY:                                                 STATUS:    COMPLETED

           Mr. Klei-man was seen at bedside on 5/25111 at 0915 (20 minutes) for
           supportJ-ve psychotherapy. Dr. Somoza, supervlsing psychologist, was not
           present during this sessj-on, but remains apprised through regular supervj-sion.
           Patient was informed of the nature of psychotherapy, the limlts of
           confidentiality, and patient verbally consented to psychological treatment.
           He denied current suicidal or homicidaf ideatj-ons, plans and/or intents.

           During this session pati-ent's affect was normal- to thought content and his mood
           was generally euthymic. Patient expressed some frustrations with his prolonged
           hospital stay and not knowing when his surgery will be. He j-ndicated that
           having a specific pJ-an helps ln his abrllty to cope with the boredom he
           experiences in the hospital. Patient reports he has been receiving support f.!F,
           friends to deal- with these stressors. Additionally, patient has continued to f
           participate in work related activities to stay occupied. Support and
           encouragement were provided and patient's posj-tive coping skiIls were
           reinforced. Additionally, patient was encouraged to identify a non-surgery
           related event or goal to that he wil-l- have more control over to work toward.
           Undersigned wil-I plan to fo11ow-up with patient on 6/1,/11 for continued
           supportive psychotherapy.
           /es/ Maria P1l-ar Somoza,                 Ph.D.
           Staff Provider
           Signed: 05/25/2011, 70t27
           foT STEPHANIE DONNELLY
           PSYCHOLOGY TRAINEE 2O1O_11

           /es/ Maria Pifar Somoza,                  Ph.D.                                                           t^to-70
           Staff Provider
           Cosigned:        05   /25 /2017 l0 :21

             LOCAL     TITLE: NURSING NOTE
           STANDARD      TITLE: NURS]NG NOTE
           DATE OF NOTE: MAY 25, 2011,G06:58                           ENTRY DATE: MAY        25, 2071G06:58:07
                 AUTHOR: W]NT, SHAKIRA S                            EXP COSIGNER:
PATIENT NAME AND ADORESS (Mechanical lmprlnting, lf available)   VISTA Electronic Medical Documentation
KLEIMAN, DAV]D ALAN                                              Printed at Miamj- VA Heafthcare Systems
3119    CONTEGO LANE
WEST PALM BEACH, ELORIDA                   334 18




                                                                                                                                 Page 7744
